Citation Nr: 1505602	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-00 494A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2009 by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The December 2008 VA audiological examination-related medical opinion addressing the etiology of the Veteran's currently-diagnosed bilateral sensorineural hearing loss is insufficient.  The examination report does not include a history of the Veteran's hearing impairment, including his pre-service and post-service symptoms.  Further, in support of the opinion that the Veteran's hearing loss is unrelated to service, the examiner solely relied on the lack of audiometric data on either entrance or separation from service establishing the presence of hearing loss and failed to address other relevant evidence of record.  The examiner did not discuss the Veteran's report of experiencing pre-service hearing loss when completing his entrance and separation medical history forms; the assignment of an H-2 left ear hearing profile based on left ear decreased hearing acuity on entrance to service; or the clinical significance of the Veteran having hearing impairment at age 59 (as reflected by a private audiogram) with his sole reported exposure to acoustic trauma during his Vietnam combat experiences.  (The Veteran is service-connected for posttraumatic stress disorder as a result of his combat experiences; thus, his in-service exposure to combat-related noise exposure is established.)

Given these deficiencies, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to elicit a history of the onset and progression of the Veteran's hearing loss symptoms and conduct a relevant audiological examination.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hearing loss is related to his active service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of:

(a) the Veteran's report of experiencing pre-service hearing loss when completing his entrance and separation medical history forms; 

(b) the decreased left ear hearing acuity and assignment of an H-2 left ear hearing profile on entrance to service; and 

(c) the clinical significance of the Veteran having hearing impairment at age 59 (as reflected by a private audiogram) with his sole reported exposure to acoustic trauma during his Vietnam combat experiences.

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the issue of entitlement to service connection for hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

